Name: COUNCIL REGULATION (EC) No 3511/93 of 14 December 1993 on the free distribution outside the Community of fruit and vegetables withdrawn from the market during the 1993/94 marketing year
 Type: Regulation
 Subject Matter: trade policy;  international security;  plant product;  political geography
 Date Published: nan

 22. 12. 93 Official Journal of the European Communities No L 320/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3511/93 of 14 December 1993 on the free distribution outside the Community of fruit and vegetables withdrawn from the market during the 1993/94 marketing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 35 thereof, Having regard to a proposal from the Commission, Whereas the Community fruit and vegetable harvest in the 1993/94 marketing year, and in particular the apple harvests, are more than enough to satisfy Community consumption, to the extent that withdrawals of major quantities should be anticipated ; Whereas Article 21 of Regulation (EEC) No 1035/72 defines the way products withdrawn from the market may be disposed of ; Whereas, in order to improve food supplies to people in certain third countries and in particular the victims of the conflict in the former Yugoslavia, apples, and, where appropriate, other fruit and vegetables withdrawn from the market could be dispatched to such third countries through charitable organizations ; Whereas there is no provision for this in Article 21 of Regulation (EEC) No 1035/72 ; whereas, however, on account, on the one hand, of the difficulties of supply encountered by victims of the conflict in the former Yugoslavia and, on the other hand, of the surplus apple harvests in the Community, a measure departing from the said Article 21 of that Regulation should be adopted to allow for the delivery of apples withdrawn from the market to the organizations concerned with a view to their free distribution to the people in question ; whereas such an operation needs to be able to be extended quickly to cover other fruit and vegetables or other destinations in the event of serious supply difficulties ; Whereas from now on it seems possible to extend this operation to oranges for the 1993/94 marketing year, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 21 ( 1 ) of Regulation (EEC) No 1035/72 notwithstanding, during the 1993/94 marketing year, table apples and oranges of Community origin withdrawn from the market in accordance with that Regulation may be made available to charitable organizations approved by the Member States for this purpose with a view to their free distribution to the victims of the conflict in the former Yugoslavia. 2. Without prejudice to the Community provisions applicable to the subject, the costs of transport of the apples and oranges referred to in paragraph 1 shall be borne by the charitable organizations undertaking such operations. 3 . Apples and oranges dispatched pursuant to para ­ graph 1 shall not qualify for export refunds applying to fruit and vegetables. The customs export document, the transit entitlement and document T 5, where drawn up, shall be supplemented by the words 'without refund'. Article 2 Detailed rules for the application of this Regulation and in particular for coordination under the Community emergency aid plan for the former Yugoslavia shall be adopted in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 1035/72. In the event of serious difficulties of supply, the Commis ­ sion may decide, in accordance with the same procedure, to apply Article 1 of this Regulation to other fruit and vegetables withdrawn from the market or in respect of other destinations. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 October 1993 . (&gt;) OJ No L 118, 20 . 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 746/93 (OJ No L 77, 31 . 3 . 1993, p. 14). No L 320/2 Official Journal of the European Communities 22. 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1993. For the Council The President A. BOURGEOIS